46th EEI Financial Conference November 8, 2011 Presented by: Bob Rowe, President & CEO Brian Bird, Vice President, CFO & Treasurer Outline Who we are Financial update Investment opportunity outlook Conclusion Appendix - Financial statements - Regulatory update - Additional investment opportunity detail 2 Forward looking statements During the course of this presentation, there will be forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements often address our expected future business and financial performance, and often contain words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” or “will.” The information in this presentation is based upon our current expectations as of the date hereof unless otherwise noted. Our actual future business and financial performance may differ materially and adversely from our expectations expressed in any forward-looking statements.We undertake no obligation to revise or publicly update our forward-looking statements or this presentation for any reason.
